ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




        Jones v. Board of Education of the City of Chicago, 2013 IL App (1st) 122437




Appellate Court            CHARLOTTE JONES, Petitioner, v. THE BOARD OF EDUCATION
Caption                    OF THE CITY OF CHICAGO, DAVID VITALE, President, JESSE
                           RUIZ, HENRY BIENEN, MAHILIA HINES, PENNY PRITZKER, ROD
                           SIERRA, ANDREA ZOPP, Board Members; JEAN-CLAUDE
                           BRIZARD, Chief Executive Officer; ANNE WEILAND, Hearing
                           Officer, and THE ILLINOIS STATE BOARD OF EDUCATION,
                           Respondents.


District & No.             First District, Second Division
                           Docket No. 1-12-2437


Opinion filed              July 30, 2013
Rehearing denied           August 30, 2013
Modified opinion filed     September 3, 2013


Held                       Petitioner was properly terminated from her position as a school teacher
(Note: This syllabus       in Chicago on the ground that she repeatedly provided her parents’
constitutes no part of     Chicago address rather then her suburban address in registering her
the opinion of the court   children in the selective-enrollment Chicago school where she taught and
but has been prepared      later in a selective-enrollment Chicago high school, regardless of her
by the Reporter of         incredible claim that she thought her children were entitled to the same
Decisions for the          waiver of the requirement that she received as a pre-1996 employee of the
convenience of the         Board of Education of the City of Chicago and that she used her parents’
reader.)
                           address when she enrolled her children online because their suburban
                           address was not accepted.


Decision Under             Petition for review of Board Resolution No. 12-0725-RS3 of the Board
Review                     of Education of the City of Chicago.
Judgment                   Affirmed.


Counsel on                 Poltrock & Giampietro, of Chicago (Kurtis Hale, of counsel), for
Appeal                     petitioner.

                           Law Department of Board of Education of the City of Chicago, of
                           Chicago (James L. Bebley and Lee Ann Lowder, of counsel), for
                           respondents.


Panel                      PRESIDING JUSTICE QUINN delivered the judgment of the court, with
                           opinion.
                           Justices Connors and Simon concurred in the judgment and opinion.



                                              OPINION

¶1                                       I. INTRODUCTION
¶2          Petitioner, Charlotte Jones, a tenured teacher was terminated from her position by the
        Board of Education of the City of Chicago (Board) for repeatedly providing a false Chicago
        address for her two children rather than their suburban resident address so she could enroll
        them at the selective-enrollment Chicago elementary school where she taught. She continued
        her daughter’s Chicago education at Morgan Park high school, a selective-enrollment
        Chicago high school, in the same fraudulent manner. This is a direct appeal to the appellate
        court for judicial review of the final administrative agency decision of the Board entered on
        July 25, 2012, which disposed of all claims surrounding the petitioner’s termination in favor
        of the Board.

¶3                                        II. JURISDICTION
¶4          Neither party cited authority for petitioner’s direct appeal to the appellate court from the
        Board’s final administrative decision. Jurisdiction is conferred on this court pursuant to
        section 34-85(8) of the Illinois School Code (105 ILCS 5/34-85(8) (West 2012)), which
        states that “[t]he teacher may seek judicial review of the board’s decision in accordance with
        the Administrative Review Law, *** except that the review must be initiated in the Illinois
        Appellate Court for the First District.” The Administrative Review Law provides that
        “[u]nless another time is provided specifically by law authorizing the review, an action for
        direct review of a final administrative decision of an administrative agency by the appellate
        court shall be commenced by the filing of a petition for review in the appellate court within
        35 days from the date that a copy of the decision sought to be reviewed was served upon the
        party affected by the decision.” 735 ILCS 5/3-113(a) (West 2012). The Board’s final decision

                                                  -2-
       is dated July 25, 2012. Petitioner’s petition for appellate review, filed on August 23, 2012,
       is timely.

¶5                                III. STANDARD OF REVIEW
¶6         Our supreme court has carefully constructed guidance for judicial review of
       administrative decisions, such as the Board’s order of termination in this case, and stated as
       follows:
               “Judicial review of administrative decisions is subject to important constraints
           regarding the issues and evidence that may be considered. *** In addition, ‘[t]he findings
           and conclusions of the administrative agency on questions of fact shall be held to be
           prima facie true and correct’ and ‘[n]o new or additional evidence in support of or in
           opposition to any finding, order, determination or decision by the administrative agency
           shall be heard by the court.’ 735 ILCS 5/3-110 (West 2002). Consistent with these
           statutory mandates, we have held that ‘it is not a court’s function on administrative
           review to reweigh evidence or to make an independent determination of the facts.’
           [Citation.] When an administrative agency’s factual findings are contested, the court will
           only ascertain whether such findings of fact are against the manifest weight of the
           evidence. [Citation.]
               The standard of review is different when the only point in dispute is an agency’s
           conclusion on a point of law. There, the decision of the agency is subject to de novo
           review by the courts. Yet a third standard governs when the dispute concerns the legal
           effect of a given set of facts, i.e., where the historical facts are admitted or established,
           the rule of law is undisputed, and the issue is whether the facts satisfy the statutory
           standard. In such cases, which we have characterized as involving a mixed question of
           law and fact, an agency’s decision is reviewed for clear error.” Provena Covenant
           Medical Center v. Department of Revenue, 236 Ill. 2d 368, 386-87 (2010).
¶7         These are the standards we implement in reviewing the Board’s final administrative
       decision.

¶8                                     IV. BACKGROUND
¶9         Petitioner, Charlotte Jones, was terminated from her employment as a Chicago teacher
       for enrolling her two children in the selective-enrollment school where she taught and
       continuing her daughter’s Chicago high school education in another selective-enrollment
       school by repeatedly providing a false Chicago address on all school record documents to do
       so.
¶ 10       Petitioner has been employed by the Board as a Chicago school teacher since 1983. She
       holds a bachelor’s degree in modern languages from Knox College and has two master’s
       degrees–one in curriculum and instruction and another one in educational leadership. In
       1980, the Board adopted a policy requiring its employees to live in Chicago. Petitioner, in
       violation of that policy, resided in South Holland, Illinois, and outside of Chicago
       exclusively since purchasing a home in South Holland in 1994 and residing there. Two years


                                                 -3-
       after petitioner moved to South Holland, the Board adopted a new policy which exempted
       employees hired before August 26, 1996, from the Chicago residency requirement.
       Petitioner, hired in 1983, benefitted from this new policy as she could continue to work in
       the Chicago public school system without either moving back to Chicago or losing her job.
¶ 11       In June 2009, the Board’s office of inspector general received a complaint that
       petitioner’s two children were enrolled in the Chicago public school system even though they
       were not Chicago residents. The investigation confirmed that petitioner’s children resided
       in South Holland, outside the Chicago school district during the entire time they were
       enrolled in the Chicago schools. The investigation also confirmed that petitioner used her
       parents’ Chicago address to enroll her children in Chicago’s school system from the first date
       of enrollment in 1999 and throughout their entire attendance until her daughter graduated
       from Chicago’s Morgan Park high school in 2011. Petitioner was interviewed by the
       investigator and stated that because she had received a grandfather exemption regarding the
       Chicago residency requirement for Board employees hired before 1996, she thought her
       children, after being born, received a similar grandfather status as she had and were able to
       reside outside of Chicago but could, nonetheless, attend Chicago public schools free of
       charge, even special-enrollment Chicago public schools. Petitioner never confirmed her
       unilateral belief with any officials and submitted her parents’ Chicago residence address
       rather than provide the school with the children’s South Holland home address on all
       enrollment documents and other forms that are a part of the record.
¶ 12       The Chicago school that petitioner chose to initially enroll her two children as students
       was McDade Classical elementary school (McDade) where she worked as a teacher. McDade
       is one of only five selective-enrollment elementary schools for gifted children in Chicago
       with an admissions process that begins in the year before admission and where all applicants
       are tested. Students are admitted on the basis of their test performance. There are between
       500 to 600 applications received and 28 students or less are admitted. In other words, only
       approximately 5% of the applicants can expect to be admitted. There were no issues raised
       regarding this system of admission being rigged or overridden to favor both of petitioner’s
       children, who were admitted in separate years to the school where she worked. Petitioner
       continued to fraudulently enroll her nonresident daughter in Morgan Park high school,
       another selective-enrollment Chicago public school, for the remainder of her education.
¶ 13       Following the investigation, on September 29, 2011, the chief executive officer of the
       Board approved charges and factual specifications against petitioner and informed her of the
       charges and facts in support, as well as notification that he sought termination of her
       employment as the appropriate remedy. In total, petitioner was charged with 13 separate
       violations of the Chicago public schools’ “Employee Discipline and Due Process Policy” and
       Chicago Board of Education Rules, as well as statutory violations of the Illinois School Code
       and conduct unbecoming an employee of the Chicago public schools. The notice also
       enumerated the facts that supported the charges, including that petitioner provided false
       residency information for her two children claiming they resided in Chicago when, in fact,
       they were South Holland residents, in order to obtain a tuition-free education for them. The
       notice also charged that petitioner’s actions took selective-enrollment student eligibility slots
       from Chicago resident children who otherwise could have attended these selective schools.

                                                 -4-
¶ 14        A hearing was held on March 14, 2012, before a hearing examiner on the charges lodged
       against petitioner. Three witnesses testified at the hearing: (1) McDade school principal,
       Rufus L. Coleman; (2) the investigator for the Board’s office of inspector general, Harold
       Floyd; and (3) the petitioner, Charlotte Jones. Both the Board and petitioner were represented
       by counsel.
¶ 15        On May 25, 2012, the hearing examiner issued her findings of facts and
       recommendations. The hearing examiner found that petitioner repeatedly submitted false
       documents and applications showing that her children were Chicago residents. She also
       specifically held that petitioner’s children were not Chicago residents when they received
       tuition-free education in Chicago and that it was petitioner’s conduct that led to her children
       unlawfully receiving a tuition-free education in Chicago over a 12-year period. The hearing
       examiner concluded that, had petitioner’s children not been enrolled at McDade, other
       legitimate Chicago resident students would have been offered the opportunity to enroll in this
       highly selective and desirable school. Although the hearing examiner found that petitioner
       had provided false residency information for her two children on multiple emergency contact
       forms and the registration cards, and provided a Chicago address as their residence to be
       entered into the computer database, the hearing examiner held that petitioner did not violate
       student residency and nonresidency rules and that “[p]roviding an incorrect address under
       the mistaken belief that her children were entitled to a waiver of residency” is not
       irremediable action warranting dismissal. She credited the petitioner’s testimony that
       petitioner believed her children were entitled to a similar waiver of residency requirement
       as she was given as a pre-1996 Board employee.
¶ 16        Petitioner stated she provided a Chicago address for her children for the online
       enrollment because the computer program would not accept a suburban address. The
       handprinted registration cards and emergency contact forms petitioner filled out that were
       not entered into a computer stated: “Providing false information, incorrect student address,
       on these forms does constitute a violation of Section 4-17” of the Board’s employee
       discipline code. Petitioner filled in a Chicago address when using these forms, as well. In
       spite of this, the hearing examiner found that “[n]o evidence was produced to demonstrate
       that [petitioner] was informed of the residency requirements.” Further, the hearing examiner
       found no evidence that petitioner knew or should have known that her South Holland
       children were not eligible to attend Chicago public schools free of charge. The hearing
       examiner concluded that petitioner’s conduct did not constitute cause for discharge and
       recommended to the Board that all disciplinary action against petitioner be withdrawn.
¶ 17        After the parties were given an opportunity to submit posthearing briefs and argument
       to the Board in support of and in opposition to the hearing examiner’s recommendations, the
       Board reviewed the entire file received from the hearing examiner which included the
       transcript of the hearing and exhibits.
¶ 18        On July 25, 2012, the Board issued its opinion and order in this teacher dismissal
       proceeding. The Board accepted the hearing examiner’s findings that: (1) petitioner
       repeatedly submitted false documents and applications showing, falsely, that petitioner’s
       children were Chicago residents; (2) petitioner’s children were not Chicago residents when
       they received tuition-free education while enrolled in Chicago’s school district and (3)

                                                -5-
       petitioner’s fraudulent conduct led to her children unlawfully receiving tuition-free education
       over a 12-year period. The Board rejected the hearing examiner’s conclusion that in order to
       establish a violation of state law which stated that “a person who knowingly enrolls or
       attempts to enroll in the schools of a school district on a tuition free basis a pupil known by
       that person to be a nonresident of the district shall be guilty of a Class C misdemeanor” (105
       ILCS 5/10-20.12b(e) (West 2012)), the Board should provide actual notice to petitioner of
       these residency rules before the act of enrolling a nonresident student could form the basis
       of any dismissal charges. Instead, the Board held it was not required to provide individual,
       actual notice to anyone of this state law and petitioner was required to comport her conduct
       with state law.
¶ 19        The Board further determined that petitioner’s actions constituted immoral conduct that
       is irremediable per se when she did not disclose her children’s true address and thereby took
       selective-enrollment seats away from qualified Chicago school children. It also found the
       hearing examiner’s conclusion that petitioner’s fraudulent actions in obtaining 12 years
       worth of free education for her children “had no impact on the orderly education process”
       directly contradicted the examiner’s finding that if petitioner’s children had not been
       fraudulently enrolled, “other students would have been offered the opportunity to enroll in
       those available seats.” Instead, the Board held that petitioner’s actions constituted violations
       of its policies and rules in that her actions disrupted the orderly educational process and was
       irremediable because it caused damage to the functioning of the school. Contrary to the
       hearing examiner’s conclusion regarding petitioner’s conduct, the Board also concluded that
       “the proven fact that [petitioner] submitted a false address for her children numerous times
       over 12 years in order to obtain free tuition constitutes archetypal conduct that is unbecoming
       a [Chicago public school] employee.” In conclusion, the Board found sufficient cause existed
       to dismiss petitioner from her employment.

¶ 20                                       V. ANALYSIS
¶ 21       Turning to the legal merits of this case, we begin by noting that there is no factual dispute
       whatsoever concerning the petitioner’s children’s status as nonresidents of the Chicago
       school district who are ineligible to receive tuition-free education in Chicago and that
       petitioner fraudulently submitted school documents that provided a Chicago address where
       the children did not live. Under the manifest weight of the evidence standard, we will disturb
       such factual determinations only if an opposite conclusion is clearly apparent. Sangamon
       County Sheriff’s Department v. Illinois Human Rights Comm’n, 233 Ill. 2d 125, 142-43
       (2009).
¶ 22       Petitioner’s defense to the Board’s action is that she believed her conduct in creating
       fraudulent residency statements on enrollment forms and other documents when enrolling
       her children in a Chicago school district was that she had no idea that her actions were in
       violation of the law that required students, and especially selective-enrollment students, to




                                                 -6-
       reside within the district.1 This gets petitioner nowhere as it has long been the law that
       everyone is presumed to know the law and ignorance of the law excuses no one. People v.
       Donahoe, 223 Ill. App. 277 (1921); People v. Lander, 215 Ill. 2d 577, 588-89 (2005) (“It is
       well settled that all citizens are charged with knowledge of the law.”); People v. Evans, 2013
       113471, ¶ 13 (“all citizens are charged with knowledge of the law”); People v. Sevilla, 132
Ill. 2d 113, 127 (1989) (“ignorance of the law does not excuse unlawful conduct”).
¶ 23        Furthermore, the statute relied upon by petitioner in stating she was ignorant of the law
       that states a student must be a resident of the district he or she is enrolled in, states, in
       pertinent part:
            “Ignorance or Mistake. (a) A person’s ignorance or mistake as to a matter of either fact
            or law *** is a defense if it negatives the existence of the mental state which the statute
            prescribes with respect to an element of the offense.
                (b) A person’s reasonable belief that his conduct does not constitute an offense is a
            defense if:
                     (1) The offense is defined by an administrative regulation or order which is not
                known to him and has not been published or otherwise made reasonably available to
                him, and he could not have acquired such knowledge by the exercise of due diligence
                pursuant to facts known to him[.]” 720 ILCS 5/4-8 (a), (b)(1) (West 2012).
       Assuming the above-quoted subsection 4-8 of the Criminal Code of 1961 (720 ILCS 5/4-8
       (a), (b)(1) (West 2012)) has some applicability to the instant civil case, petitioner would still
       have to show that the residency rule was not known to her, and it was not published and she
       could not have found it by the exercise of due diligence.
¶ 24        It has long been the law in Illinois that a school district provides a free education only to
       children who reside within its district and Illinois courts have been enforcing this law for
       almost a century. Ashley v. Board of Education, 275 Ill. 274 (1916); Kraut v. Rachford, 51
Ill. App. 3d 206, 212 (1977). As explained in footnote 1, supra, the Board’s residency rule
       is found in chapter V, section 5-12 of the Board’s rules. Additionally, courts take a dim view
       of educated professionals who attempt to excuse their illegal conduct by claiming ignorance
       of the law. People ex rel. Ballinger v. O’Connor, 13 Ill. App. 2d 317, 331 (1957) (court
       found it inconceivable that a probationary policeman who was a college graduate with one
       year of law school did not know the rules governing suspension and discharge from the
       police department); Singh v. Department of Professional Regulation, 252 Ill. App. 3d 859
       (1993) (pharmacist’s claim of ignorance of reporting requirements when dispensing


               1
                Tuition-paying nonresidents who choose to pay tuition in advance and enroll in the Chicago
       school district are barred from submitting applications to enroll in a selective-enrollment school.
       Enrollment in selective-enrollment schools, like McDade and Morgan Park high school, are reserved
       exclusively for Chicago residents. See Chicago Board of Education Rules, ch. V, § 5-12. (“Pupils
       must reside within the limits of the City of Chicago to attend a Chicago Public School. For purposes
       of enrolling or completing enrollment in an Options for Knowledge school or program, a student
       must establish Chicago residency on or before July 1st prior to the start of the upcoming school
       year.”).

                                                   -7-
       controlled substances was ineffective in preventing the suspension of his license). Petitioner
       is a tenured teacher with two master’s degrees who was employed for over 25 years at
       McDade. It is inconceivable that she was ignorant of the Chicago residency requirements for
       McDade, especially given the fierce, yearly competition among Chicago residents to gain
       admission to McDade, despite the odds.
¶ 25       One only needs to have a cursory knowledge of residential privileges to understand that
       non-resident students, no matter who their parents may be, have no right or entitlement to a
       free public school education in a district where they do not live. All school districts,
       especially one like Chicago where current news events contain almost daily reports of their
       limited funds, have a strong interest in ensuring that they do not provide free public
       education to students whose families do not reside within its district. A statement by a parent
       of the residency of their children in order to fraudulently enroll them affects many issues that
       have high costs associated with them besides the physical building’s maintenance and
       teachers’ salaries and benefits. It affects, among other things, rights to other school privileges
       such as school meals and transportation, and also affects enforcement of attendance
       requirements and determinations of liability for unforseen events.
¶ 26       Based on the facts of this case as presented at the hearing, both the hearing examiner and
       the Board found that petitioner violated section 4-17 of the Chicago public schools’
       Employee Discipline and Due Process Policy, which prohibits forging or falsifying official
       school or Board documents, and violated section 5-1 of the same policy, which prohibits
       repeated or flagrant acts of section 4 misconduct. Under the deferential review standard, the
       Board’s final decision must be affirmed unless it is clearly erroneous.
¶ 27       The Board has the power to both establish and enforce standards that protect the Chicago
       public education district. The termination of a teacher is not clearly erroneous if the
       termination is based on the teacher’s failure to comply with the conditions, laws, policies
       and/or other requirements imposed for the protection of the public education district. Ahmad
       v. Board of Education of the City of Chicago, 365 Ill. App. 3d 155 (2006). The petitioner’s
       termination is rationally related to the legitimate public interest the Board is charged with
       protecting. Through this termination, the Board seeks to protect and deter the fraudulent
       diminishment of public funds that should be used to teach Chicago school children. The
       Board’s determination that petitioner should be terminated for her conduct in fraudulently
       enrolling her nonresident children in the Chicago public school district to receive tuition-free
       education was irremediable per se because it was immoral. This determination is in no way
       clearly erroneous. Put another way, this is not the type of decision that has no rational basis
       in the facts of petitioner’s case. In fact, had petitioner disclosed her children’s suburban
       residency and been willing to pay nonresident tuition, she still would not have been able to
       enroll her children in any of Chicago’s selective-enrollment schools, which are reserved for
       Chicago residents exclusively.
¶ 28       Petitioner submits that there is no case directly on point dealing with the factual issue of
       whether a teacher can be terminated for fraudulently enrolling her nonresident children
       repeatedly for 12 years in the Chicago school system to receive tuition-free education.
       Petitioner argues that such conduct cannot be deemed by the Board to be irremediable per
       se as the facts do not fit the legal requirements established by the supreme court in Gilliland

                                                  -8-
       v. Board of Education of Pleasant View Consolidated School District No. 622, 67 Ill. 2d 143
       (1977). First, we note that since the supreme court’s 1977 Gilliland decision, the school code
       was amended in 1995, as follows: “ ‘No written warning shall be required for conduct on the
       part of a teacher or principal which is *** immoral *** as that conduct is deemed to be
       irremediable.’ ” Younge v. Board of Education of the City of Chicago, 338 Ill. App. 3d 522,
       533 (2003) (quoting 105 ILCS 5/34-85 (West 1996)). The Younge case acknowledged that
       “[i]t is well settled that the determination of whether a cause for dismissal is remediable or
       irremediable is a question of fact that involves the exercise of judgment and, therefore, lies
       within the discretion of the fact finder.” Younge v. Board of Education of the City of
       Chicago, 338 Ill. App. 3d 522, 531 (2003). The Board’s factual findings on irremediability
       will not be reversed unless it is against the manifest weight of the evidence. Id. Additionally,
       misrepresenting one’s status to redirect assets away from the Board’s mission has been
       determined to constitute immoral conduct that is irremediable per se. Ahmad v. Board of
       Education of the City of Chicago, 365 Ill. App. 3d 155 (2006) (tenured teacher’s termination
       for misappropriating items from a nonprofit organization for her personal benefit deemed
       immoral by the Board was affirmed). Additionally, the Illinois School Code provides that
       conduct which is immoral or criminal is deemed to be irremediable per se. 105 ILCS 5/34-
       85(a) (West 2012). Therefore, in cases involving such misconduct, “it is unnecessary to
       employ the Gilliland test *** because the statute now makes this conduct irremediable per
       se. Not only is no warning required for this type of conduct, but it is also unnecessary for the
       Board to show that this type of conduct caused damage.” Younge v. Board of Education of
       the City of Chicago, 338 Ill. App. 3d 522, 534 (2003).
¶ 29       In a separate proceeding before the Board, petitioner and her husband did not contest the
       Board’s position that they were indebted to the Board in the amount of $125,226.79 for their
       children’s nonresident tuition for 12 years. The Board’s decision on this matter became final
       on June 27, 2012. In re Jones, The Board of Education of the City of Chicago, Notice of
       Final Determination of Non-Residency, No. 12-0627-EX19, June 27, 2012. This is the
       monetary damage created by petitioner’s fraudulent actions. All Purpose Nursing Service v.
       Human Rights Comm’n, 205 Ill. App. 3d 816, 823-24 (1990) (judicial notice may be taken
       of administrative decisions in related administrative proceedings involving the parties). No
       one has quantified the damage created by not educating Chicago resident students rather than
       petitioner’s nonresident children in McDade or Morgan Park high school, two selective-
       enrollment schools. Even though the Board was not required to employ the Gilliland test and
       prove that petitioner’s fraudulent actions caused damage (Younge v. Board of Education of
       the City of Chicago, 338 Ill. App. 3d 522, 534 (2003)), we take judicial notice of the
       significant monetary damage that was caused to the Chicago public school system by her
       actions.
¶ 30       The administrative record contains strong evidence, some of which is uncontested, that
       supports the affirmance of the agency’s decision. The Board considered the hearing
       examiner’s conclusion that petitioner had a mistaken belief that her children were imbued
       with a similar grandfather status because of the waiver of residency status that was statutorily
       given to her in 1996 and she believed she could enroll her nonresident children free of charge
       in Chicago. The Board’s rejection of the hearing examiner’s conclusion is reasonable as the

                                                 -9-
       Board found it was inconceivable that a tenured teacher employed since 1983 could have
       been ignorant of student residency requirements in Illinois. More importantly, had petitioner
       honestly believed her children were covered by a residency waiver linked to her own
       employee waiver, she would not have repeatedly written a false Chicago address on the
       children’s emergency contact forms and other printed enrollment forms as there would have
       been no reason to falsify these documents, especially in light of their purpose to be relied on
       in the event of an actual emergency.
¶ 31       Any evidence that petitioner performed her teaching work adequately does nothing to
       assist her in this case. This is not a termination based on petitioner’s failure to meet her
       performance expectations while teaching her students. The reasons for petitioner’s
       termination were listed in the letter of charges with specific supporting facts. Clearly, those
       charges did not arise out of her performance of her teaching assignments. The petitioner’s
       performance in the classroom had nothing to do with the Board’s final decision to approve
       her termination. Such evidence was irrelevant to the charges against petitioner.

¶ 32                                VI. CONCLUSION
¶ 33      For the reasons stated above, this court affirms the final decision of the Board of
       Education of the City of Chicago dated July 25, 2012, which terminated petitioner’s
       employment.

¶ 34      Affirmed.




                                                -10-